Experian - Access
             Case your1:19-cv-00607-TWP-DML
                       credit report                                    Document 1-3 Filed 02/11/19 https
                                                                                                    Page  ://www.experian.com/ncaconline/dispute
                                                                                                              1 of 3 PageID #: 8


                                                                GARY R WOODRUFF           I   Report number            60-34    I   January 31 , 2019   I   Print   I   Close window


          Print your report
          Below is all the information currently in your credit report. The payment history guide and common questions will help explain your credit information. Print this
          page or write down your report number for future access . To return to your report in the future, log on to experian .com/help and select "Credit Access" or "Dis-
          putes" and then follow the steps.

          To dispute information, first select the item from the list below, click the Dispute button and then the dispute reason that most closely explains the reason you feel
          the item is inaccurate, or select "Other" and type in your own explanation. You can also enter any additional information to further explain your dispute by using
          the free form text box and/or send us any documents you may have that support your claim at experian .com/upload. Your requests, including both disputes and
          any statements you may elect to add to your credit report to explain information, will be stored in a virtual cart as you continue your session. When finished select-
          ing your disputes or other requests , you will need to access the dispute cart, where you will be given a chance to review all of your requests before they are sub-
          mitted. Depending on the nature of your requests, you may be prompted for alternative actions, such as selecting a different dispute reason for a particular dis-
          pute. You may cancel or edit your requests at any time up until the time they are submitted. Once your requests are successfully submitted , you will receive a
          green confirmation message for each item.



                   1 855 246 9409                                     Address
                   Contact us by phone - Monday through               Experian
                   Friday, 8 a.m . to 10 p.m Central nme and          P.O. Box 9701 Allen , TX 75013
                   Saturday and Sunday, 10 a.m. to 7 p.m.
                   Central Time.

             Any pending disputes will be highlighted below.

                                                                               Personal Information

                                                                         Name(s) associated with your credit
                          Name                                              Name identification number

                        GARY R WOODRUFF




                                                                                 35

                                                                       Address(es) associated with your credit
                                                                            Address iden-
                          Address                                           tification num-          Residence type            Geographical code
                                                                            ber




                                                               Other personal information associated with your credit
                          Year of birth




                          Spouse or co-applicant



                          Telephone number(s)




                          Current or former employer(s)                    Address




                                                                           Your personal statements




I of 11                                                                                                                                                                  1/31/2019, 12:34PM
Experian - Access your credit report                                                                                                               https :/ /www.experian.com/n cacon line/ dispute
               Case 1:19-cv-00607-TWP-DML Document 1-3 Filed 02/11/19 Page 2 of 3 PageID #: 9




                       Account name                                   Account number           Recent balance                 Date opened                Status
                       MED-1 SOLUTIONS                                    2975                 $175 as of                     01/2015                    Collection account.
                                                                                               01 /28/2019                                               $1 75 past due as of
                                                                                                                                                         Jan 2019.
                       517 US HIGHWAY 31 N                            Type                     Credit limit or origi-         Date of status
                       GREENWOOD, IN 46142                            Collection               nal amount                     07/2015
                       888 323 0811
                                                                      Terms                    $175                           First reported
                       Address identification number                  1 Months                 High balance                   07/2015
                       0098296898                                                              $0                             Responsibility
                                                    On record until
                       Original creditor            Mar 2021                                   Monthly payment                Individual
                       ST VINCENT HOSPITAL HEALTH C                                            $0
                                                                                               Recent payment
                                                                                               amount
                                                                                               $0

                       Account history
                        20 19   2018                                                                        2017                                                                        2016
                        Jan     Dec    Nov   Oct   Se p   Aug   Jul    Jun   May   Apr   Mar   Fe b   Jan   Dec    Nov   O ct   Sep    Aug   Jul   Jun    May   Apr   Mar   Feb   Jan   Dec
                         C       C     C     C      C     C     C       C     C    C     C      C     C      C     C      C      C     C     C      C      C    C     C     C     C      C
                                                                                               2015
                        Nov     Oct    Sep   Aug   Jul    Jun   May    Apr   Mar   Feb   Jan   Dec    Nov   Oct    Sep   Aug     Jul
                         C       C     C     ND     C     ND    ND     ND    ND    ND    ND    ND     ND    ND     ND    ND      C




                       Collection as of Sep 2016 to Jan 2019 , Jul 2016, Jul 2015

                       Balance history

                       The following data will appear in the following format:
                       Date: account balance / date payment received / scheduled payment amount/ actual amount paid
                       Dec 2018: $175 I No data/ No data/ No data
                       Nov 2018: $175 I No data/ No data/ No data
                       Oct 2018: $175 I No data / No data / No data
                       Sep 2018: $175 I No data / No data / No data
                       Aug 2018: $175 I No data / No data / No data
                       Jul 2018: $175 I No data/ No data / No data
                       Jun 2018: $175 / No data/ No data/ No data
                       May 2018: $175 I No data / No data / No data
                       Apr 2018: $175 I No data/ No data/ No data
                       Mar 2018: $175 / No data / No data / No data
                       Feb 2018: $175 / No data / No data / No data
                       Jan 2018: $175 / No data / No data / No data
                       Dec 2017: $175 I No data / No data / No data
                       Nov 2017: $175 I No data / No data / No data
                       Oct 2017: $175 I No data/ No data/ No data
                       Sep 2017: $175 I No data/ No data/ No data
                       Aug 2017: $175 I No data / No data / No data
                       Jul 2017: $175 I No data/ No data / No data
                       Jun 2017: $175 I No data/ No data / No data
                       May 2017 : $175 I No data / No data / No data
                       Apr 2017: $175 I No data / No data / No data
                       Mar 2017: $175 / No data/ No data/ No data
                       Feb 2017: $175 / No data/ No data/ No data
                       Jan 2017: $175 / No data/ No data/ No data
                       The original amount of this account was $175




                       Account name                                   Account number           Recent balance              Date opened                   Status
                       MED-1 SOLUTIONS                                   1802                  $576 as of                  10/2014                       Collection account.
                                                                                               01/28/2019                                                $576 past due as of
                                                                                                                                                         Jan 2019.
                       517 US HIGHWAY 31 N                            Type                     Credit limit or origi-      Date of status
                       GREENWOOD, IN 46142                            Collection               nal amount                  04/2015
                       888 323 0811                                                            $576
                                                                      Terms                                                First reported
                       Address identification number                                           High balance
                                                                      1 Months                                             04/2015
                       0098296898                                                              $0                          Responsibility
                                                                      On record until
                      Original creditor                                                        Monthly payment             Individual
                                                                      Oct 2020
                      WESTVIEW HOSPITAL                                                        $0
                                                                                               Recent payment
                                                                                               amount
                                                                                               $0




3 of 11                                                                                                                                                                                 1/31 /2019, 12:34PM
Experian - Access
              Caseyour1:19-cv-00607-TWP-DML
                       credit report                                                                           Document 1-3 Filed 02/11/19 hPage
                                                                                                                                            ttps: //www.experian.com/ncaconline/
                                                                                                                                                     3 of 3 PageID #: 10 dispute


           ccount history
          2019   201 8                                                                                                     201 7                                                                                                      201 6
           Jan   Dec     Nov     Oct       Sep       Aug         Jul    Jun     May     /'{Jr      Mar    Feb       Jan    Dec       Nov    Oct     Sep       Aug         Jul     Jun      May     /'{Jr      Mar     Feb      Jan    Dec
            C     C      C          C         C       C           C      C       C        C         C      C         C      C         C      C         C       C          C        C        C        C         C       C        C      C
                                                                                                          2015
           Nov   O ct    Sep     Aug          Jul    Jun      May        Apr    Mar     Feb        Jan    Dec       Nov    Oct       Sep    Aug        Jul    Jun      May        /'{Jr
            C     C      C          ND         C        ND       ND      ND      ND     ND         ND     ND        ND     ND        ND      ND        ND        ND       ND        C




          Collection as of Sep 2016 to Jan 2019 , Jul 2016 , Apr 2015

          Balance history

          The following data will appear in the following format:
          Date: account balance/ date payment received/ scheduled payment amount I actual amount paid
          Dec 2018 : $576 / No data / No data / No data
          Nov 2018 : $576 / No data/ No data I No data
          Oct 2018 : $576 / No data I No data I No data
          Sep 2018 : $576 / No data I No data I No data
           ug 2018: $576 / No data / No data / No data
          Jul 2018: $576 / No data I No data I No data
          Jun 2018: $576 / No data/ No data I No data
          May 2018: $576 / No data / No data / No data
           pr 2018 : $576 / No data / No data / No data
          Mar 2018: $576 / No data/ No data/ No data
          Feb 2018 : $576 / No data / No data / No data
          Jan 2018: $576 / No data / No data / No data
          Dec 2017 : $576 / No data/ No data / No data
          Nov 2017 : $576 / No data I No data / No data
          Oct 2017: $576 / No data/ No data/ No data
          Sep 2017 : $576 / No data / No data / No data
           ug 2017 : $576 / No data / No data I No data
          Jul 2017: $576 / No data I No data I No data
          Jun 2017 : $576 / No data I No data I No data
          May 2017: $576 / No data/ No data / No data
            pr 2017: $576 / No data I No data / No data
          Mar 2017 : $576 / No data I No data I No data
          Feb 2017: $576 / No data/ No data/ No data
          Jan 2017 : $576 / No data / No data / No data
          The original amount of this account was $576




                             Account name                                                   Account number                         Recent balance                         Date opened                              Status
                             MED-1 SOLUTIONS                                                   8549                                $2,030 as of                           12/2014                                  Collection account.
                                                                                                                                   01 /28/2019                                                                     $2,030 past due as
                                                                                                                                                                                                                   of Jan 2019.
                             517 US HIGHWAY 31 N                                            Type                                   Credit limit or origi-               Date of status
                             GREENWOOD, IN 46142                                            Collection                             nal amount                           02/2015
                             888 323 0811                                                                                          $2 ,030                              First reported
                                                                                            Terms
                             Address identification number                                  1 Months                               High balance                         02/2015
                             0098296898                                                                                            $0                                   Responsibility
                                                          On record until
                             Original creditor            Mar 2021                                                                 Monthly payment                      Individual
                             ST VINCENT HOSPITAL HEALTH C                                                                          $0
                                                                                                                                   Recent payment
                                                                                                                                   amount
                                                                                                                                   $0

                             Account history
                               2019      2018                                                                                                     20 17                                                                                                   2016
                                Jan      Dec        Nov      Oct       Sep     Aug    Jul       Jun      May     /'{Jr    Mar      Feb     Jan    Dec        Nov      Oct       Sep       Aug    Jul       Jun      May     /'{Jr    Mar      Feb   Jan   Dec
                                 C        C         C        C         C        C      C         C        C        C       C        C       C      C         C        C         C          C      C         C        C        C       C       C      C     C
                                                                                                                                   2015
                               Nov       Oct        Sep      Aug       Jul     Jun    May       /'{Jr    Mar     Feb      Jan      De c    Nov    Oct        Sep      Aug       Jul       Jun    May       /'{Jr    Mar     Feb
                                C         C         C        ND        C       ND     ND        ND       ND      ND       ND       ND      ND     ND         ND       ND        ND        ND     ND        ND       ND       C




                             Collection as of Sep 2016 to Jan 2019 , Jul 2016, Feb 2015

                             Balance history

                             The following data will appear in the following format:
                             Date: account balance / date payment received / scheduled payment amount / actual amount paid
                             Dec 2018: $2,030 / No data / No data I No data
                             Nov 2018: $2,030 / No data/ No data / No data
                             Oct 2018: $2 ,030 / No data / No data / No data
                             Sep 2018 : $2,030 / No data / No data/ No data
                             Aug 2018 : $2,030 / No data / No data / No data
                             Jul 2018 : $2 ,030 / No data / No data / No data
                             Jun 2018: $2,030 / No data/ No data/ No data
                             May 2018: $2,030 / No data / No data / No data
                             Apr 2018 : $2,030 / No data / No data / No data




4 of 11                                                                                                                                                                                                                                                   1/31/2019, 12:34 PM
